666 S.E.2d 123 (2008)
MIDSOUTH GOLF, LLC
v.
FAIRFIELD HARBOURSIDE CONDOMINIUM ASSOCIATION, INC., Fairfield Harbourside II Condominium Association, Inc., The Fairways Condominium Property Owners Association, Inc., Sand Castle Cove Condominium Association, Inc., Sand Castle Village Condominium Association, Inc., Sand Castle Village II Condominium Association, Inc., Waterwood Townhouses Property Owners Association, Inc., Windjammer Villas Association, Inc., and Windjammer Villas Ii Condominium Property Owners Association, Inc.
No. 589P07.
Supreme Court of North Carolina.
August 26, 2008.
Eric J. Remington, New Bern, for Midsouth Golf, LLC.
Gary S. Parsons, Gavin B. Parsons, D. Martin Warf, Raleigh, Craig D. Justus, Asheville, for Fairfield Harbourside, et al.
Prior report: ___ N.C.App. ___, 652 S.E.2d 378.

ORDER
Upon consideration of the petition filed on the 11th day of December 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."
Upon consideration of the alternative petition filed by Plaintiff on the 11th day of December 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 26th day of August 2008."
Upon consideration of the petition filed by Plaintiff on the 19th day of December 2007 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."